Citation Nr: 9906124	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-37 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death including as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from May 1958 to May 1966.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
February 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to service connection for the cause 
of the veteran's death; denied entitlement to accrued 
benefits; and denied the claim of entitlement to Dependency 
and Indemnity Compensation (DIC) benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991).  

In her May 1996 notice of disagreement the appellant 
expressed disagreement with the denial of entitlement to DIC 
benefits, including DIC benefits based on service connection 
for the cause of the veteran's death in accordance with 
38 U.S.C.A. § 1310 and pursuant to 38 U.S.C.A. § 1318, and 
the denial of entitlement to accrued benefits.  

In the July 1996 statement of the case the appellant was 
provided the laws and regulations pertaining to all three 
issues, but in her August 1996 substantive appeal she 
referred only to the denial of entitlement to service 
connection for the cause of the veteran's death.  The Board 
finds, therefore, that the appellant has perfected an appeal 
only of the denial of entitlement to service connection for 
the cause of the veteran's death.  See Talbert v. Brown, 7 
Vet. App. 352, 356 (1995) (in order for the Board to have 
jurisdiction of an issue, there must be some indication in 
the appellant's substantive appeal that she wants the Board 
to consider that issue).

The Board notes that in the February 1996 decision here on 
appeal, the RO made no reference to entitlement to service 
connection for the cause of the veteran's death based on 
exposure to Agent Orange.  In her August 1996 substantive 
appeal, however, the appellant clarified her original claim 
by asserting that the veteran's death was caused by exposure 
to a cancer-causing agent while in service.  

In a March 1997 rating decision, the RO specifically denied 
entitlement to service connection for the cause of the 
veteran's death based on exposure to Agent Orange, and 
provided the appellant a supplemental statement of the case 
incorporating that decision and the relevant law.  Because 
the appellant's notice of disagreement referred generically 
to the denial of service connection for the cause of the 
veteran's death, the Board finds that the issue of service 
connection based on exposure to Agent Orange is within its 
jurisdiction.  See Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998) (the appellant may clarify the scope of an appeal on 
subsequent pleadings), see also Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (a new theory of etiology does not 
constitute a new claim).

This case was previously before the Board in February 1998, 
at which time it was remanded to the RO for additional 
development.  The requested development has been completed 
and the case returned to the Board for consideration of the 
appellant's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the appellant's appeal has been obtained by the RO. 

2.  The claim of entitlement to service connection for the 
cause of the veteran's death based on exposure to Agent 
Orange is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

3.  Renal failure due to carcinoma of the kidney was not 
shown in service, was initially documented many years after 
service, and is not shown to be related to an in-service 
disease or injury.

4.  A service-connected disorder did not contribute 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death based on exposure to Agent 
Orange is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the kidneys or 
cancer.  The records show that he underwent an extensive 
evaluation for nocturnal seizures, which reportedly occurred 
since he was eight years of age, and which were diagnosed as 
grand mal epilepsy.  In a February 1969 rating decision the 
RO granted service connection for grand mal epilepsy and 
assigned a 30 percent disability rating for the disorder.  
Service connection was also granted for scars on the lip and 
tongue and hemorrhoids, both rated as noncompensable.  The 
noncompensable ratings for the scars and hemorrhoids remained 
in effect until the veteran's death.

The veteran's discharge certificate shows that he had seven 
months of foreign service during his final enlistment from 
May 1963 to May 1966 and that he received the Vietnam Service 
Medal.

VA treatment records indicate that the veteran continued to 
receive regular treatment for his seizure disorder, including 
medication and several evaluations.  In a January 1976 rating 
decision the disability rating for the seizure disorder was 
increased from 30 to 40 percent due to a revision to the 
Rating Schedule, 38 C.F.R. § Part 4.  In a September 1978 
rating decision he was found to be permanently and totally 
disabled for nonservice-connected pension purposes, based on 
diagnoses of grand mal epilepsy, rated as 40 percent 
disabling; scars on the lip and tongue, rated as 
noncompensable; hemorrhoids, rated as noncompensable; a 
passive-aggressive personality disorder with depressive 
trends, rated as 50 percent disabling; and diabetes mellitus, 
rated as 10 percent disabling.

In a December 1983 decision the Board increased the 
disability rating for the seizure disorder from 40 to 
60 percent due to the increasing frequency of seizures.  In 
an April 1990 rating decision the RO increased the disability 
rating for the seizure disorder from 60 to 80 percent, which 
increase was also based on the increasing frequency of 
seizures.  In a May 1994 decision the RO granted entitlement 
to a total disability rating based on individual 
unemployability, which rating was effective in April 1994.  
The total disability rating remained in effect until the 
veteran's death.

The VA treatment records indicate that in August 1989 the 
veteran reported that he sometimes fell out of bed when 
having a nocturnal seizure, and in September 1992 he reported 
injuring his left shoulder as the result of a fall while 
having a seizure.  In February 1993 he reported having 
injured his left knee and left shoulder a few weeks 
previously following a fall, and in May 1994 he complained of 
pain in the right ankle and cervical area that he related to 
his seizures.  

In February 1995 the veteran reported having continuing 
transient jerking movements with secondary falls and what he 
described as tongue injuries.

An October 1995 hospital summary shows that the veteran had a 
three-month history of nausea, vomiting, right hip pain that 
increased with gait, elevated alkaline phosphatase, and a 40-
pound weight loss.  He denied having experienced any trauma 
to the right hip.  His medical history included a coronary 
artery bypass graft in 1984, diabetes since 1978, epilepsy 
since 1959, and a gastro-intestinal polyp.  

As the result of examination and diagnostic testing the right 
hip pain was found to be due to renal cell carcinoma with 
metastasis to the lymph nodes and the right acetabulum and 
sacral area.  A magnetic resonance imaging (MRI) revealed 
metastases with lytic lesions in the T10, T12, L1, and L3 
vertebrae.  During the October 1995 hospitalization the 
veteran was provided radiation and chemotherapy.  Although 
his seizure disorder was evaluated, he made no reference to 
any falls or other injuries resulting from the seizures.

The veteran was hospitalized again in December 1995, but was 
unable to complete the chemotherapy due to low blood counts.

Private hospital summaries show that in December 1995 and 
January 1996 the veteran was provided blood transfusions due 
to marked anemia secondary to renal carcinoma with 
metastasis.  The final hospital summary indicates that he was 
in a terminal condition due to cancer of the kidneys with 
metastasis to the liver when discharged from the hospital one 
month previously.  He was brought to the hospital on January 
22, 1996, due to complaints of severe shortness of breath, 
generalized edema, severe chest congestion, marked weakness, 
lethargy, and hypotension.  

The veteran's past history was noted to be relevant for 
cancer of the kidney with metastasis to the liver, and the 
treating physician stated that he had been in renal failure 
and congestive heart failure for the previous several weeks.  
Diagnostic testing revealed acute congestive heart failure 
with pulmonary edema, renal failure, and anemia.  The 
physician also noted that his condition had been considered 
terminal for the previous 30 days, and his family requested 
that resuscitation efforts not be performed.  He was admitted 
to the hospital for supportive care, and was found to have 
expired the next morning.

The death certificate shows that the veteran died on 
January [redacted], 1996, and that the immediate cause of 
death was renal failure due to or as a consequence of 
carcinoma of the kidney.  The death certificate also shows 
that the other significant conditions contributing to death 
but not resulting in the underlying cause of death included 
congestive heart failure, metastasis to the liver, epilepsy, 
diabetes mellitus, anemia, and pulmonary edema.

In April 1998 the RO sent the veteran's case file, including 
the above-referenced medical records, to the VA medical 
center (MC) and asked a neurologist at the VAMC to provide an 
opinion on the extent, if any, to which the veteran's seizure 
disorder contributed to cause his death.  Based on a review 
of the relevant medical evidence, in an October 1998 opinion 
the neurologist stated that the veteran's death was caused by 
acute renal failure, pulmonary edema, carcinoma of the kidney 
with metastatic disease, anemia, and severe hypotension.  The 
neurologist also provided the opinion that there was no 
relationship between his service-connected epilepsy and the 
etiology of his death.

In her May 1996 notice of disagreement the appellant stated 
that the veteran's service-connected epilepsy contributed to 
cause his death.  In her August 1996 substantive appeal she 
reported that the service-connected epilepsy caused the 
veteran to fall often, which resulted in severe internal 
injuries.  

The appellant stated that he suffered severe trauma to the 
right groin area due to a fall in July 1995, and that 
following the fall he continued to complain of pain in the 
right groin area.  She further stated that it was later 
determined that he had a tumor in the area of the right 
groin.  In addition, she asserted that the cancer that caused 
his death was related to the exposure to cancer-causing 
agents during service.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well-
grounded.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1464.  A 
well grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation that 
the cause of death is service-connected is not sufficient; 
the appellant must submit evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the claim for service connection is based on the 
relationship of one disorder to another, competent medical 
evidence showing that such a relationship exists must be 
submitted in order to make the claim well grounded.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).  

If the appellant fails to submit evidence in support of a 
plausible claim, VA is under no duty to assist her in any 
further development of the claim.  Epps, 126 F.3d at 1469.  
VA may, however, dependent on the facts of the case, have a 
duty to notify her of the evidence needed to support her 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  The appellant has not indicated 
the existence of any evidence that, if obtained, would make 
her claim plausible, and VA has no further obligation to 
notify her of the evidence needed to support the claim.  See 
Anglin v. West, 11 Vet. App. 361 (1998).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period and who later develops one of 
the diseases shown in 38 C.F.R. § 3.309(e) will be presumed 
to have been exposed to an herbicide agent during that 
service.  When such a veteran develops a disorder listed in 
38 C.F.R. § 3.309(e), which disorders have been shown to be 
caused by exposure to Agent Orange, to a degree of 10 percent 
or more within 30 years following his last day of service in 
Vietnam, the disorder shall be presumed to have been incurred 
during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  In addition, an appellant may establish service 
connection with proof of actual direct causation.  See Brock 
v. Brown, 10 Vet. App. 155, 160 (1997), citing Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis
Cause of death, direct or secondary

The Board concludes that the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
based on direct or secondary causation is well grounded 
because the evidence shows that it is plausible.  VA has a 
duty, therefore, to assist her in the development of the 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The relevant evidence pertaining to the issue consists of the 
veteran's service medical records, VA and private treatment 
records, the death certificate, and an October 1998 medical 
opinion.  The Board concludes that all relevant data has been 
obtained for determining the merits of the appellant's claim 
and that VA has fulfilled its obligation to assist her in the 
development of the facts of her case.

The Board has reviewed the evidence of record and finds that 
service connection for the cause of the veteran's death is 
not warranted.  His service medical records are silent for 
any complaints or clinical findings pertaining to the 
kidneys, liver, or cancer, and the evidence does not show 
that renal failure and carcinoma of the kidney, which were 
initially diagnosed in 1995, are related to an in-service 
disease or injury.  The Board finds, therefore, that renal 
carcinoma is not related to an in-service disease or injury.  
38 C.F.R. § 3.303.

The appellant contends that the veteran's death due to 
carcinoma of the kidney was caused by a fall that he incurred 
due to his service-connected seizure disorder.  The 
contemporaneous records show, however, that he denied having 
incurred any trauma to the right hip when the carcinoma was 
initially diagnosed in October 1995.  In addition, although 
the death certificate lists epilepsy as a contributing factor 
in his death, the VA neurologist in October 1998 provided the 
opinion that there was no relationship between epilepsy and 
the renal cancer.  

The opinion of the VA physician, which was based on a review 
of all of the relevant medical records, is considered to be 
of high probative value.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board finds, therefore, that the 
service-connected epilepsy did not contribute materially or 
substantially to cause the veteran's death, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.312.

Agent Orange Exposure

The appellant claims that the veteran's death due to renal 
carcinoma was caused by his exposure to a cancer-causing 
agent during service, including Agent Orange.  The Board 
notes as an initial matter that renal carcinoma is not one of 
the diseases to which the presumption of service-connection 
applies based on exposure to Agent Orange for veteran's 
service in Vietnam.  38 C.F.R. § 3.309(e).  

The appellant has not submitted any competent evidence 
showing that the veteran was exposed to any cancer-causing 
agents while in service, or that his renal carcinoma is 
related to such exposure.  Her statements to that effect are 
not probative because the appellant is not competent to 
provide evidence that requires medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
finds, therefore, that the claim of entitlement to service 
connection for the cause of the veteran's death due to 
exposure in service to Agent Orange, or any other cancer-
causing agent, is not well grounded.  Brock, 10 Vet. App. 
at 160.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death including as secondary to Agent Orange 
exposure is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals
